Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The invention relates more particularly to the implementation of communications by video conference and/or videophone between N terminals, such that N>2.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 6 in combination with other elements.  For example independent claim 1 has claim limitations such as receiving, from a device for processing N audiovisual streams emitted respectively by the N terminals, N information items relating respectively to voice activity of the N users and associated respectively with N identifiers relating to the N corresponding users, each of the N information items taking a first value representative of the presence of voice activity or a second value representative of the absence of voice activity, for at least one of the N users, determining whether  the received information item has or has not been at the same value for a certain duration, and upon a determination that the received information item is at the first value; requesting from the processing device, by using the user identifier corresponding to  the at least one of the N users, an audiovisual stream  associated with the at least one of the N users, as a main audiovisual stream to be displayed, receiving the requested main audiovisual stream displaying the received audiovisual stream as the main audiovisual stream.  Independent claim 6 has claim limitations such as receive, from a device;  request from the processing device, by using the user identifier corresponding to the at least one of the N users, an audiovisual stream associated with  the at least one of the N users, as a main audiovisual stream to be displayed, receive the requested main audiovisual stream, display the received audiovisual stream as the main audiovisual stream.  
Claims 1-12 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2012/0182381A1) to Abate et al. discloses auto focus which teaches: A method of controlling a user interface to display participants of a call in dependence upon the participants' speech activity in the call, the method including monitoring the speech activity of the participants in the call and determining whether a participant is an active participant or an inactive participant in 
--(US 2014/0218464A1) to Hartung et al. discloses user interface control in a multimedia conference system which teaches: [0028] The audio processing chains 330 include an audio analysis processor 340 for accomplishing the analysis of audio data to be used as a basis for controlling the representation of the endpoints in the UI. As illustrated, the audio analysis processor 340 provides a signal representing a result of the analysis of audio data to the UI controller 300. The audio analysis performed by the audio analysis processor 340 may for example involve measuring an audio activity level in the audio data of each endpoint and sorting the endpoints by the measured audio activity level. The audio activity level is a value representing the activity of the endpoint with respect to audio signals. For example, the audio activity could be based on sound volume. The audio activity level could also be based on determining a relative portion of time in which the audio signal strength of an endpoint exceeds a given threshold. By suitable selection of this threshold, a relative portion of time in which a participating person at the endpoint speaks could be deduced. Accordingly, in 
[0029] In order to determine the type of the communication session, the session classification processor 310 may determine whether the audio activity level of the endpoint having the highest activity level is above a first threshold, e.g., of 90%. If this is the case, the session classification processor 310 may conclude that substantially only one of the endpoints is speaking while the others are listening and the communication session corresponds to a monologue type communication session. 
[0030] In order to determine the type of the communication session, the session classification processor 310 may also determine whether the sum of the audio activity levels of a group of the endpoints having the highest audio activity levels is above a second threshold, e.g., of 90%, and the audio activity levels of each of the endpoints of this group are above a third threshold, e.g., of 30%. If this is the case, the session classification processor 310 may conclude that substantially only 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651